JUDGMENT
THIS CAUSE having been commenced at the instance of the Government of the United States of America against the above-named respondent for the purpose of ascertaining the sum to be paid by the said Government as compensation in respect of the lands and premises hereinafter described, said lands being required for PUBLIC PURPOSES, AND the Registrar of Titles for the United States Naval Station, Tutuila, under the provisions contained in the Ordinance No. 20-1900 to regulate the Acquisition of land by the Government of the United States for PUBLIC USES, having given due and proper notice to the respondent herein, and proceedings before said Registrar having been regularly taken in the premises, whereupon the Registrar of Titles at the request of the parties hereto, did satisfactorily adjust the acceptances and tenders of the parties, and did on the 13th day of December 1902 A.D. report to this Court, which said Report is now on file, recommending *81the Government be declared the proprietor of said lands and premises upon payment of the sum of $200 with interest and costs, subject to a certain lease now existing of said premises. IT IS NOW, THEREFORE ORDERED AND ADJUDGED as follows; to wit:—
1. That the Government of the United States of America shall pay to the Respondent, Mailo, the sum of $200.00 together with interest thereon at the rate of eight per cent per annum from the 7th day of March in the year 1901 A.D. to the 10th day of December 1902 A.D. amounting to $55.50, said sums making a total of $283.63 in consideration of the release of all claims and demands of the said Respondent to said lands and premises.
2. That in consideration of the payment by the said Government of the said sum of $283.63 as aforesaid, the Government of the United States of America be, and the same is hereby declared the Proprietor of ALL THAT piece or parcel of land situate in Fagatogo in the United States Naval Station, Tutuila, and being called or known as “Tafatafa” starting at the South Eastern corner of land “Faletoi” acquired by said Government from one Paul Leonard and running along the Eastern boundary of said land, “Faletoi” bearing 359° 15' distance 73 feet, thence bearing 15° distance 114 feet to land of said Government called “Siufaga” from TAAMU recorded in Volume 1, Folios 4, 5, & 6 of the Register of Transfers of the Land Records of the United States Naval Station, Tutuila, thence running in a South Easterly direction along boundary of said land “Siufaga” bearing 313° 57' distance 88 feet to land of Fanene called “Vaiifi” bearing 215° 46' distance 150 feet to the point of starting.
*82The Registrar of Titles is hereby directed to issue a Certificate of Title to said land in favor of said Government according to said Order and Judgment.
Given under my hand and the seal of the Court on this 15th day of December in the year 1902, AD.